Exhibit 10.1

QUICKLOGIC CORPORATION

1999 STOCK PLAN


THE FOLLOWING CONSTITUTES THE PROVISIONS OF THE QUICKLOGIC CORPORATION 1999
STOCK PLAN, AS AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 29, 2007.


1.                                       PURPOSES OF THE PLAN.  THE PURPOSES OF
THIS 1999 STOCK PLAN ARE:

·                                          to attract and retain the best
available personnel for positions of substantial responsibility;

·                                          to provide additional incentive to
Employees, Directors and Consultants; and

·                                          to promote the success of the
Company’s business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.  Stock
Purchase Rights and Restricted Stock Units may also be granted under the Plan.


2.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS SHALL APPLY:

(a)                                  “Administrator” means the Board or any
Committee as shall be administering the Plan, in accordance with Section 4 of
the Plan.

(b)                                 “Applicable Laws” means the requirements
relating to the administration of this Plan under U. S. state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Options, Stock
Purchase Rights, Restricted Stock or Restricted Stock Units are, or will be,
granted under the Plan.

(c)                                  “Board” means the Board of Directors of the
Company.

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

(e)                                  “Committee” means a committee of Directors
or other individuals satisfying Applicable Laws appointed by the Board in
accordance with Section 4 of the Plan.

(f)                                    “Common Stock” means the common stock of
the Company.

(g)                                 “Company” means QuickLogic Corporation, a
Delaware corporation.

(h)                                 “Consultant” means any person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.

(i)                                     “Director” means a member of the Board.

(j)                                     “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.


--------------------------------------------------------------------------------


(k)                                  “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  A Service Provider shall not cease to be an Employee in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor.  For purposes of Incentive Stock Options, no such leave may
exceed ninety days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 181st day of
such leave any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.  Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

(l)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

(m)                               “Fair Market Value” means, as of any date, the
value of Common Stock determined as follows:

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq Global Market or The Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for the last market trading day on or before the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the last market trading day on or
before the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

(n)                                 “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of Section
422 of the Code and the regulations promulgated thereunder.

(o)                                 “IPO Effective Date” means the date upon
which the Securities and Exchange Commission declares the initial public
offering of the Company’s common stock as effective.

(p)                                 “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

(q)                                 “Notice of Grant” means a written or
electronic notice evidencing certain terms and conditions of an individual
Option, Stock Purchase Right or Restricted Stock Unit grant.  The Notice of
Grant is part of the Option Agreement, the Restricted Stock Purchase Agreement
or the Restricted Stock Unit Agreement.

2


--------------------------------------------------------------------------------


(r)                                    “Officer” means a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

(s)                                  “Option” means a stock option granted
pursuant to the Plan.

(t)                                    “Option Agreement” means an agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant.  The Option Agreement is subject to the terms and
conditions of the Plan and the Notice of Grant.

(u)                                 “Option Exchange Program” means a program
whereby outstanding Options are surrendered in exchange for Options with a lower
exercise price.

(v)                                 “Optioned Stock” means the Common Stock
subject to an Option, Stock Purchase Right or Restricted Stock Unit.

(w)                               “Optionee” means the holder of an outstanding
Option, Stock Purchase Right, Restricted Stock award or Restricted Stock Unit
granted under the Plan.

(x)                                   “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

(y)                                 “Plan” means this QuickLogic Corporation
1999 Stock Plan.

(z)                                   “Restricted Stock” means shares of Common
Stock acquired pursuant to a grant of Stock Purchase Rights under Section 11 of
the Plan.

(aa)                            “Restricted Stock Purchase Agreement” means a
written agreement between the Company and the Optionee evidencing the terms and
restrictions applying to stock purchased under a Stock Purchase Right.  The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the Notice of Grant.

(bb)                          “Restricted Stock Unit” means a bookkeeping entry
representing an amount equal to the Fair Market Value of one Share, granted
pursuant to Section 12.  Each Restricted Stock Unit represents an unfunded and
unsecured obligation of the Company.

(cc)                            “Restricted Stock Unit Agreement” means a
written agreement between the Company and the Optionee evidencing the terms and
restrictions applying to an individual grant of Restricted Stock Units.  The
Restricted Stock Unit Agreement is subject to the terms and conditions of the
Plan and the Notice of Grant.

(dd)                          “Rule 16b-3” means Rule 16b-3 of the Exchange Act
or any successor to Rule 16b-3, as in effect when discretion is being exercised
with respect to the Plan.

(ee)                            “Section 16(b)” means Section 16(b) of the
Exchange Act.

(ff)                                “Service Provider” means an Employee,
Director or Consultant.

3


--------------------------------------------------------------------------------


(gg)                          “Share” means a share of the Common Stock, as
adjusted in accordance with Section 14 of the Plan.

(hh)                          “Stock Purchase Right” means the right to purchase
Common Stock pursuant to Section 11 of the Plan, as evidenced by a Notice of
Grant and a Restricted Stock Purchase Agreement.

(ii)                                  “Subsidiary” means a “subsidiary
corporation”, whether now or hereafter existing, as defined in Section 424(f) of
the Code.

3.                                       Stock Subject to the Plan.  Subject to
the provisions of Section 14 of the Plan, the maximum aggregate number of Shares
which may be optioned and sold under the Plan is (i) 5,000,000 Shares, including
any Shares which have been reserved but unissued under the Company’s 1989 Stock
Option Plan (as amended) (the “1989 Plan”) as of the IPO Effective Date and (ii)
any Shares returned to the 1989 Plan as a result of termination of options under
the 1989 Plan.  In addition, an annual increase shall be added to the Plan on
the first day of the Company’s fiscal year beginning in 2000 equal to the lesser
of (i) 5,000,000 Shares, (ii) five-percent (5%) of the outstanding shares on
such date or (iii) a lesser amount determined by the Board.  The Shares may be
authorized, but unissued, or reacquired Common Stock.

If an Option or Stock Purchase Right (a “Right”) expires or becomes
unexercisable without having been exercised in full, or is surrendered pursuant
to an Option Exchange Program, or Restricted Stock Units are forfeited to the
Company due to failure to vest, the unpurchased or unissued Shares which were
subject thereto shall become available for future grant or sale under the Plan
(unless the Plan has terminated); provided, however, that Shares that have
actually been issued under the Plan shall not be returned to the Plan and shall
not become available for future distribution under the Plan, except that if
Shares of Restricted Stock are repurchased by the Company at their original
purchase price or are forfeited to the Company, such Shares shall become
available for future grant under the Plan.

4.                                       Administration of the Plan.

(a)                                  Procedure.

(i)                                     Multiple Administrative Bodies.  The
Plan may be administered by different Committees with respect to different
groups of Service Providers.

(ii)                                  Section 162(m).  To the extent that the
Administrator determines it to be desirable to qualify Options granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(iii)                               Rule 16b-3.  To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3, the transactions
contemplated hereunder shall be structured to satisfy the requirements for
exemption under Rule 16b-3.

4


--------------------------------------------------------------------------------


(iv)                              Other Administration.  Other than as provided
above, the Plan shall be administered by (A) the Board or (B) a Committee, which
committee shall be constituted to satisfy Applicable Laws.

(v)                                 Delegation of Authority for Day-to-Day
Administration.  Except to the extent prohibited by Applicable Laws, the
Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this
Plan.  Such delegation may be revoked at any time.

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

(i)                                     to determine the Fair Market Value;

(ii)                                  to select the Service Providers to whom
Options, Stock Purchase Rights and Restricted Stock Units may be granted
hereunder;

(iii)                               to determine the number of shares of Common
Stock to be covered by each Option, Stock Purchase Right and Restricted Stock
Unit granted hereunder;

(iv)                              to approve forms of agreement for use under
the Plan;

(v)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Option, Stock Purchase Right,
Restricted Stock or Restricted Stock Unit relating thereto granted hereunder. 
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Options or Stock Purchase Rights may be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option,
Stock Purchase Right, Restricted Stock or Restricted Stock Unit or the shares of
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

(vi)                              to reduce the exercise price of any Option or
Stock Purchase Right to the then current Fair Market Value if the Fair Market
Value of the Common Stock covered by such Option or Stock Purchase Right shall
have declined since the date the Option or Stock Purchase Right was granted;

(vii)                           to institute an Option Exchange Program;

(viii)                        to construe and interpret the terms of the Plan
and awards granted pursuant to the Plan;

(ix)                                to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of qualifying for preferred tax treatment
under foreign tax laws;

(x)                                   to modify or amend each Option, Stock
Purchase Right, Restricted Stock or Restricted Stock Unit (subject to Section
16(c) of the Plan), including the discretionary

5


--------------------------------------------------------------------------------


authority to extend the post-termination exercisability period of Options longer
than is otherwise provided for in the Plan;

(xi)                                to allow Optionees to satisfy withholding
tax, Fringe Benefits Tax or National Insurance Contributions tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or Stock Purchase Right or upon vesting of Restricted Stock or a
Restricted Stock Unit that number of Shares having a Fair Market Value equal to
the amount required to be withheld.  The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined.  All elections by an Optionee to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

(xii)                             to authorize any person to execute on behalf
of the Company any instrument required to effect the grant of an Option, Stock
Purchase Right or Restricted Stock Unit previously granted by the Administrator;
and

(xiii)                          to make all other determinations deemed
necessary or advisable for administering the Plan.

(c)                                  Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Optionees and any other holders of Options, Stock Purchase
Rights, Restricted Stock or Restricted Stock Units.

5.                                       Eligibility.  Nonstatutory Stock
Options, Stock Purchase Rights and Restricted Stock Units may be granted to
Service Providers.  Incentive Stock Options may be granted only to Employees.

6.                                       Limitations.

(a)                                  Each Option shall be designated in the
Option Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options.  For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.  The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

(b)                                 Neither the Plan nor any Option, Stock
Purchase Right, Restricted Stock or Restricted Stock Unit award shall confer
upon an Optionee any right with respect to continuing the Optionee’s
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Optionee’s right or the Company’s right to terminate such
relationship at any time, with or without cause.

(c)                                  The following limitations shall apply to
grants of Options:

(i)                                     No Service Provider shall be granted, in
any fiscal year of the Company, Options to purchase more than 1,000,000 Shares.

6


--------------------------------------------------------------------------------


(ii)                                  In connection with his or her initial
service, a Service Provider may be granted Options to purchase up to an
additional 1,000,000 Shares which shall not count against the limit set forth in
subsection (i) above.

(iii)                               The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 14.

(iv)                              If an Option is cancelled in the same fiscal
year of the Company in which it was granted (other than in connection with a
transaction described in Section 14), the cancelled Option will be counted
against the limits set forth in subsections (i) and (ii) above.  For this
purpose, if the exercise price of an Option is reduced, the transaction will be
treated as a cancellation of the Option and the grant of a new Option.

7.                                       Term of Plan.  Subject to Section 20 of
the Plan, the Plan shall become effective upon its adoption by the Board.  It
shall continue in effect for a term of ten (10) years unless terminated earlier
under Section 16 of the Plan.

8.                                       Term of Option.  The term of each
Option shall be stated in the Option Agreement.  In the case of an Incentive
Stock Option, the term shall be ten (10) years from the date of grant or such
shorter term as may be provided in the Option Agreement.  Moreover, in the case
of an Incentive Stock Option granted to an Optionee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option shall be
five (5) years from the date of grant or such shorter term as may be provided in
the Option Agreement.

9.                                       Option Exercise Price and
Consideration.

(a)                                  Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

(i)                                     In the case of an Incentive Stock Option

(A)                              granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant.

(B)                                granted to any Employee other than an
Employee described in paragraph (A) immediately above, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

(ii)                                  In the case of a Nonstatutory Stock
Option, the per Share exercise price shall be determined by the Administrator. 
In the case of a Nonstatutory Stock Option intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the per Share exercise price shall be no less than 100% of the Fair Market
Value per Share on the date of grant.

7


--------------------------------------------------------------------------------


(iii)                               Notwithstanding the foregoing, Options may
be granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of grant pursuant to a merger or other corporate
transaction.

(b)                                 Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator shall fix the period within which
the Option may be exercised and shall determine any conditions which must be
satisfied before the Option may be exercised.

(c)                                  Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment.  In the case of an Incentive Stock Option, the
Administrator shall determine the acceptable form of consideration at the time
of grant.  Such consideration may consist entirely of:

(i)                                     cash;

(ii)                                  check;

(iii)                               other Shares which have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option shall be exercised;

(iv)                              consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan;

(v)                                 a reduction in the amount of any Company
liability to the Optionee, including any liability attributable to the
Optionee’s participation in any Company sponsored deferred compensation program
or arrangement;

(vi)                              any combination of the foregoing methods of
payment; or

(vii)                           such other consideration and method of payment
for the issuance of Shares to the extent permitted by Applicable Laws.

10.                                 Exercise of Option.

(a)                                  Procedure for Exercise; Rights as a
Shareholder.  Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Option Agreement.  An Option may not be
exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the

8


--------------------------------------------------------------------------------


Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

(b)                                 Termination of Relationship as a Service
Provider or Provision of Notice of Employment Termination.  If an Optionee (i)
ceases to provide ongoing service as a Service Provider (for any reason and
regardless of any appropriate court finding such termination unfair or irregular
on any basis whatsoever), other than upon the Optionee’s death or Disability, or
(ii) is provided with notice of termination of employment (for any reason and
regardless of any appropriate court finding the related termination unfair or
irregular on any basis whatsoever) and ceases to provide ongoing service during
the notice period, the Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the earlier of the date of such cessation as a Service
Provider or the last date of ongoing service after receiving a notice of
termination of employment or such later date as required by Applicable Laws (the
earlier of these dates or such later date required by Applicable Laws is
referred to herein as the “Vesting Cessation Date”, as reasonably fixed and
determined by the Administrator), but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement.  In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Vesting Cessation Date.  If, on the Vesting
Cessation Date, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan
(unless the Administrator determines otherwise).  At the sole discretion of
Company, subject to Applicable Laws, Grantee may be paid a lump sum for their
cash compensation in lieu of notice.  If, after the Vesting Cessation Date, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

(c)                                  Disability of Optionee.  If an Optionee
ceases to be a Service Provider as a result of the Optionee’s Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent the Option is vested on the date
of termination (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement).  In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for twelve
(12) months following the Optionee’s termination.  If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan. 
If, after termination, the Optionee does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

(d)                                 Death of Optionee.  If an Optionee dies
while a Service Provider, the Option may be exercised within such period of time
as is specified in the Option Agreement (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant), by
the Optionee’s estate or by a person who acquires the right to exercise the
Option by bequest or inheritance, but only to the extent that the Option is
vested on the date of death.  In the absence of a

9


--------------------------------------------------------------------------------


specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee’s termination.  If, at the time of
death, the Optionee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall immediately revert to the
Plan.  The Option may be exercised by the executor or administrator of the
Optionee’s estate or, if none, by the person(s) entitled to exercise the Option
under the Optionee’s will or the laws of descent or distribution.  If the Option
is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

(e)                                  Buyout Provisions.  The Administrator may
at any time offer to buy out for a payment in cash or Shares an Option
previously granted based on such terms and conditions as the Administrator shall
establish and communicate to the Optionee at the time that such offer is made.

11.                                 Stock Purchase Rights.

(a)                                  Rights to Purchase.  Stock Purchase Rights
may be issued either alone, in addition to, or in tandem with other awards
granted under the Plan and/or cash awards made outside of the Plan.  After the
Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the offeree in writing or electronically, by means of a
Notice of Grant, of the terms, conditions and restrictions related to the offer,
including the number of Shares that the offeree shall be entitled to purchase,
the price to be paid, and the time within which the offeree must accept such
offer.  The offer shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator.

(b)                                 Repurchase Option.  Unless the Administrator
determines otherwise, the Restricted Stock Purchase Agreement shall grant the
Company a repurchase option exercisable upon and after the Vesting Cessation
Date or upon termination of the purchaser’s service with the Company due to
death or Disability.  The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company.  The repurchase option shall lapse at a rate determined by the
Administrator.

(c)                                  Other Provisions.  The Restricted Stock
Purchase Agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Administrator in its sole
discretion.

(d)                                 Rights as a Shareholder.  Once the Stock
Purchase Right is exercised, the purchaser shall have the rights equivalent to
those of a shareholder, and shall be a shareholder when his or her purchase is
entered upon the records of the duly authorized transfer agent of the Company. 
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Stock Purchase Right is exercised, except as
provided in Section 14 of the Plan.

12.                                 Restricted Stock Units.

(a)                                  Grant.  Restricted Stock Units may be
granted at any time and from time to time as determined by the Administrator. 
After the Administrator determines that it will grant Restricted Stock Units
under the Plan, it shall advise the Optionee in a Restricted Stock Unit
Agreement of the terms, conditions, and restrictions related to the grant,
including the number of Restricted Stock Units.

10


--------------------------------------------------------------------------------


(b)                                 Vesting Criteria and Other Terms.  The
Administrator shall set vesting criteria in its discretion, which, depending on
the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Optionee.  The Administrator
may set vesting criteria based upon the achievement of Company wide, business
unit, or individual goals (including, but not limited to, continued employment),
or any other basis determined by the Administrator in its discretion.

(c)                                  Earning Restricted Stock Units.  Upon
meeting the applicable vesting criteria, the Optionee shall be entitled to
receive a payout as determined by the Administrator.  Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.

(d)                                 Form and Timing of Payment.  Payment of
earned Restricted Stock Units shall be made as soon as practicable after the
date(s) determined by the Administrator and set forth in the Restricted Stock
Unit Agreement.  The Administrator, in its sole discretion, may only settle
earned Restricted Stock Units in cash, Shares, or a combination of both.

(e)                                  Cancellation.  On the date set forth in the
Restricted Stock Unit Agreement, all unearned Restricted Stock Units shall be
forfeited to the Company.

13.                                 Non-Transferability of Options, Stock
Purchase Rights, Restricted Stock and Restricted Stock Units.  Unless determined
otherwise by the Administrator, an Option, Stock Purchase Right, Restricted
Stock or Restricted Stock Unit award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee.  If the Administrator makes an Option, Stock
Purchase Right, Restricted Stock or Restricted Stock Unit award transferable,
such Option, Stock Purchase Right, Restricted Stock or Restricted Stock Unit
award shall contain such additional terms and conditions as the Administrator
deems appropriate.

14.                                 Adjustments Upon Changes in Capitalization,
Dissolution, Merger or Asset Sale.

(a)                                  Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each outstanding Option, Stock Purchase Right,
Restricted Stock and Restricted Stock Unit award, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options, Stock Purchase Rights or Restricted Stock Units have yet been
granted or which have been returned to the Plan upon cancellation, expiration,
repurchase or forfeiture of an Option, Stock Purchase Right, Restricted Stock or
Restricted Stock Unit award, as well as the price per share of Common Stock
covered by each such outstanding Option, Stock Purchase Right or Restricted
Stock Unit, shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.” 
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  Except as expressly provided herein, no
issuance by

11


--------------------------------------------------------------------------------


the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option, Stock Purchase Right, Restricted Stock or Restricted Stock
Unit award.

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator shall
notify each Optionee as soon as practicable prior to the effective date of such
proposed transaction.  The Administrator in its discretion may provide for an
Optionee to have the right to exercise his or her Stock Purchase Right or Option
until ten (10) days prior to such transaction as to all of the Optioned Stock
covered thereby, including Shares as to which the Option would not otherwise be
exercisable.  In addition, the Administrator may provide that any Company
repurchase option applicable to any Shares purchased upon exercise of an Option
or Stock Purchase Right shall lapse as to all such Shares, or that all
Restricted Stock Units shall vest, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated.  To the
extent it has not been previously exercised, or, with respect to Restricted
Stock, all restrictions have not lapsed, or, with respect to a Restricted Stock
Unit, all units have not vested, an Option, Stock Purchase Right or Restricted
Stock Unit will terminate immediately prior to the consummation of such proposed
action.

(c)                                  Merger or Asset Sale.

(i)                                     Stock Options and Stock Purchase
Rights.  In the event of a merger of the Company with or into another
corporation, or the sale of substantially all of the assets of the Company, each
outstanding Option and Stock Purchase Right shall be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.  In the event that the successor
corporation refuses to assume or substitute for the Option or Stock Purchase
Right, the Optionee shall fully vest in and have the right to exercise the
Option or Stock Purchase Right as to all of the Optioned Stock, including shares
to which it would not otherwise be vested or exercisable. If an Option or Stock
Purchase Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period, or such earlier date as
specified in the Stock Option Agreement or Restricted Stock Purchase Agreement. 
For the purposes of this paragraph, the Option or Stock Purchase Right shall be
considered assumed if, following the merger or sale of assets, the option or
right confers the right to purchase or receive, for each Share of Optioned Stock
subject to the Option or Stock Purchase Right immediately prior to the merger or
sale of assets, the consideration (whether stock, cash, or other securities or
property) received in the merger or sale of assets by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option or Stock Purchase Right, for each Share
of Optioned Stock subject to the Option or Stock Purchase Right, to be solely
common stock of the successor corporation or its Parent equal in

12


--------------------------------------------------------------------------------


fair market value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.

(ii)                                  Restricted Stock and Restricted Stock
Units.  In the event of a merger of the Company with or into another
corporation, or the sale of substantially all of the assets of the Company, each
outstanding Restricted Stock and Restricted Stock Unit award shall be assumed or
an equivalent Restricted Stock or Restricted Stock Unit award substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. 
In the event that the successor corporation refuses to assume or substitute for
the Restricted Stock or Restricted Stock Unit award, the Optionee shall fully
vest in the Restricted Stock Unit, including shares which would not otherwise be
vested, and all restrictions on Restricted Stock will lapse immediately prior to
the closing date of the transaction.  For the purposes of this paragraph, a
Restricted Stock or Restricted Stock Unit award shall be considered assumed if,
following the merger or sale of assets, the award confers the right to purchase
or receive, for each Share subject to the Restricted Stock or Restricted Stock
Unit award immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
sale of assets is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received, for each Share subject to the
Restricted Stock or Restricted Stock Unit award, to be solely common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or sale of
assets.

15.                                 Date of Grant.  The date of grant of an
Option, Stock Purchase Right or Restricted Stock Unit shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, Stock Purchase Right or Restricted Stock Unit, or such other later
date as is determined by the Administrator.  Notice of the determination shall
be provided to each Optionee within a reasonable time after the date of such
grant.

16.                                 Amendment and Termination of the Plan.

(a)                                  Amendment and Termination.  The Board may
at any time amend, alter, suspend or terminate the Plan.

(b)                                 Shareholder Approval.  The Company shall
obtain shareholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Optionee, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee and the Company.  Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Options, Stock Purchase Rights, Restricted Stock and Restricted Stock
Units granted under the Plan prior to the date of such termination or Shares
issued under the Plan.

13


--------------------------------------------------------------------------------


The Company will administer the Plan from the United States of America, and any
disputes will be settled in the U.S. according to U.S. law.  This Plan and all
awards are governed by the internal substantive laws, but not the choice of law
principles, of the State of California, United States of America.

17.                                 Conditions Upon Issuance of Shares.

(a)                                  Legal Compliance.  Shares shall not be
issued pursuant to the exercise of an Option or Stock Purchase Right or pursuant
to the vesting of a Restricted Stock or Restricted Stock Unit award unless the
exercise of such Option or Stock Purchase Right or the vesting of a Restricted
Stock or Restricted Stock Unit award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(b)                                 Investment Representations.  As a condition
to the exercise of an Option or Stock Purchase Right, the Company may require
the person exercising such Option or Stock Purchase Right to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

18.                                 Inability to Obtain Authority.  The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue, sell or release
from escrow such Shares as to which such requisite authority shall not have been
obtained.

19.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

20.                                 Shareholder Approval.  The Plan shall be
subject to approval by the shareholders of the Company within twelve (12) months
after the date the Plan is adopted.  Such shareholder approval shall be obtained
in the manner and to the degree required under Applicable Laws.

14


--------------------------------------------------------------------------------